Citation Nr: 0927614	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  04-40 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as a result of herbicide exposure in service and also 
claimed as secondary to pancreatic cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army 
from December 1967 to December 1969.  Service in the Republic 
of Vietnam is indicated by the evidence of record. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin which, in part, denied service 
connection for diabetes mellitus. 

In June 2009, the Veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired 
by the undersigned Veterans Law Judge (VLJ).  A transcript of 
that hearing has been associated with the Veteran's VA claims 
folder.

Issue not on appeal

Service connection for carcinoma of the pancreas, claimed as 
secondary to herbicide exposure, was initially denied in an 
unappealed August 1995 RO rating decision.

In the above-mentioned August 2003 rating decision, the RO 
found that the Veteran had not submitted new and material 
evidence sufficient to reopen the previously denied claim of 
entitlement to service connection for pancreatic cancer.  
The Veteran did not indicate disagreement.  That issue is 
therefore not in appellate status.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].


FINDINGS OF FACT

1.  A preponderance of the competent medical evidence 
supports a finding that the Veteran's current diagnosis is 
type I diabetes mellitus.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
diabetes and his military service.

3.  The Veteran's claim for entitlement to service connection 
for diabetes mellitus secondary to pancreatic cancer is not 
based on a service-connected disability.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for diabetes is not 
warranted. 38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

2.  Diabetes mellitus is not secondary to a service-connected 
disability.  38 C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for 
diabetes mellitus.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated May 19, 2003, including a request for evidence of a 
relationship between a current disability or persistent or 
recurrent symptoms of a disability and active military 
service.  

While the May 2003 notice letter did not inform the Veteran 
of the evidentiary requirements for a secondary service 
connection claim, the Veteran has shown to have actual 
knowledge of what is required.  See the March 2003 claim 
[claiming that his "diabetes is secondary to pancreatic 
cancer"].  Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.  See Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) citing Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007).

In any event, as will be discussed below, the secondary 
service connection aspect of the Veteran's claim is being 
denied as a matter of law.  In Manning v. Principi, 
16 Vet. App. 534 (2002), the Court held that the VCAA has no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive of the 
matter.  Similarly, VA's General Counsel has held that VA is 
not required to provide notice of the information and 
evidence necessary to substantiate a claim, or to assist the 
veteran in developing evidence to substantiate a claim, where 
that claim cannot be substantiated because there is no legal 
basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit.  See VAOGCPREC 
5-2004.

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
May 2003 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"evidence kept by the VA and any other federal government 
agency."  With respect to private treatment records, the 
letter informed the Veteran that the VA would request private 
treatment records or request statements from persons who have 
knowledge of the Veteran's claimed conditions. Furthermore, 
the VA included copies of VA Form 21-4142, Authorization and 
Consent to Release Information, which the Veteran could 
complete to release private medical records to the VA.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in a March 20, 2006 letter which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The Veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, records from the Social 
Security Administration, VA outpatient medical records, 
private medical records and provided him with a VA 
examination.  

Additionally, as the Board will discuss in detail in its 
analysis below, the Veteran was provided with a VA 
examination in August 2003.  The report of this examination 
reflects that the examiner reviewed the Veteran's past 
medical history, recorded his current complaints, conducted 
an appropriate physical examination and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  The Board therefore concludes that the 
examination is adequate for rating purposes.  See 38 C.F.R. § 
4.2 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Veteran and his representative have not 
contended otherwise.

The Board observes that all appropriate due process concerns 
have been satisfied.  See 38 C.F.R. § 3.103 (2008).  The 
Veteran has been accorded the opportunity to present evidence 
and argument in support of his claim.  He exercised the 
option of a personal hearing and was afforded one in June 
2009 as detailed in the Introduction. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including diabetes 
mellitus, when such are manifested to a compensable degree 
within the initial post-service year. See 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309(a) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The Court has held that the "current 
disability" requirement is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim . . . even 
though the disability resolves prior to the Secretary's 
adjudication of the claim."  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).

Service connection - herbicide exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Diseases which are deemed associated with herbicide exposure 
include diabetes mellitus (Type 2).  See 38 C.F.R. § 3.309(e) 
(2008).  Such disease shall be service connected if a veteran 
was exposed to a herbicide agent during active military, 
naval, or air service, if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.

Secondary service connection 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 3.310 
(2008); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis 

The Veteran originally filed a claim seeking entitlement to 
service connection for diabetes mellitus as secondary to 
pancreatic cancer.  The Veteran's representative subsequently 
expanded the claim to include entitlement to service 
connection for diabetes mellitus as due to in-service 
exposure to herbicides.  

The Board will first address the theory of direct service 
connection and then move on to secondary service connection. 

Direct service connection 

As noted above, in order for service connection to be granted 
on a direct basis, three elements must be present: (1) a 
current disability; (2) in-service incurrence of disease or 
injury; and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), the Veteran has been 
diagnosed with type I diabetes mellitus.  Element (1) has 
therefore been met to the extent that a current disability, 
diabetes mellitus, exists. 

Crucial to the Board's analysis, however,  is that Type II 
diabetes mellitus does not exist.  Although a September 6, 
2000 VA outpatient treatment note records that the Veteran 
had been previously diagnosed with type II diabetes, this is 
incorrect.  Indeed, no previous (or subsequent) diagnosis of 
Type II diabetes is found in the record.  The remaining 
medical evidence, including the August 2003 VA examination 
report, private treatment reports of W.C.W., D.O, R.T.W., 
M.D. and multiple VA treatment records all diagnose the 
Veteran with type I diabetes.  
In particular, an April 2004 statement from R.T.W., M.D. 
states that the Veteran "was diagnosed with pancreatic head 
cancer and underwent a debilitating operation . . . which has 
rendered him permanently with type 1 diabetes mellitus."  

In short, the September 2000 VA treatment note is completely 
at odds with the remainder of the medical evidence which 
indicates that the Veteran's diabetes mellitus is classified 
as type I.  Furthermore, the Board observes that the 
treatment note does not actually diagnose type II diabetes, 
but merely records such a diagnosis in the section labeled 
"past medical history"; that history does not in fact 
include any diagnosis of Type II diabetes mellitus.  
Accordingly, the Board assigns this treatment record 
virtually no weight of probative value.  

The Board acknowledges that the Veteran himself has indicated 
that he was diagnosed with type II diabetes mellitus.  See 
the June 2009 hearing transcript, 
page 9.  However, as demonstrated above, the evidence clearly 
indicates that the Veteran has type I diabetes mellitus.  To 
the extent that the Veteran contends that he currently has 
type II diabetes, any such statements do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].

With respect to Hickson element (2), the Board will 
separately address disease in injury. 

Concerning in-service disease, there is no evidence of 
diabetes in service or within the one year presumptive period 
after service found in 38 C.F.R. § 3.309(a).  The medical 
evidence indicates that the Veteran developed diabetes in 
1996, more than twenty-five years after separating from 
service. 

Concerning in-service injury, the Veteran's military service 
in Vietnam is not in dispute.  As discussed in detail above, 
exposure to Agent Orange is presumed. See 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309(e) (2008).  Accordingly, Hickson 
element (2) has been satisfied with respect to in-service 
injury, specifically exposure to herbicides.

With respect to Hickson element (3), if type I diabetes 
mellitus was listed among the Agent Orange-related diseases 
enumerated in 38 C.F.R. § 3.309(e), medical nexus would be 
presumed as a matter of law.  Such is not the case here.  
Only type II diabetes has been identified by VA as being 
associated with herbicide exposure.

Notwithstanding the inapplicability of the Agent Orange 
regulations, as discussed above the Board is obligated to 
fully consider the Veteran's claim.  See Combee, supra.

In August 2003, a VA examiner reviewed the Veteran's claims 
folder, examined the Veteran, and concluded that his diabetes 
mellitus was secondary to1994 surgery to remove cancerous 
sections of his pancreas.  The VA examiner specifically 
stated that the Veteran's diabetes is due to the loss of 
pancreatic insulin-producing cells.  

The Veteran has submitted an April 2004 statement from 
R.T.W., M.D., which states that the Veteran "was diagnosed 
with pancreatic head cancer and underwent a debilitating 
operation . . . which has rendered him permanently with type 
1 diabetes mellitus."  This clearly indicates a relationship 
between the surgery for pancreatic cancer and the diabetes 
mellitus.  When asked by the RO to clarify his opinion, Dr. 
R.T.W. stated: "I cannot provide specific information 
relating exposure of [the Veteran] to Agent Orange while 
serving in Vietnam to his subsequent development of type 1 
diabetes mellitus . . . [t]his is not my area of expertise."  

There are no other medical nexus opinions of record.  To the 
extent that the Veteran contends that a medical relationship 
exists between his diabetes and service, any such statements 
offered in support of the Veteran's claim do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See Espiritu, supra. 

In short, with respect to element (3), the competent medical 
opinion evidence is against the Veteran's claim.  For these 
reasons, element (3) has not been met and the Veteran's claim 
fails on that basis.

In conclusion, for reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the Veteran's claim.  The benefit sought on appeal is 
accordingly denied.

Secondary service connection 

As discussed above, in order to establish service connection 
for a claimed disability on a secondary basis, there must be 
(1) medical evidence of a current disability; 
(2) a service-connected disability; and (3) medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

With respect to Wallin element (1), as discussed in detail 
above, the Veteran has been diagnosed with type I diabetes 
mellitus. 

With respect to Wallin element (3), as was noted above both 
VA and private physicians have attributed the Veteran's 
currently diagnosed Type I diabetes to pancreatic cancer. 

With respect to Wallin element (2), evidence of a service-
connected disability, as noted above, the Veteran was denied 
entitlement to service connection for carcinoma of the 
pancreas in August 1985, August 2003 and December 2004. 
Consequently Wallin element (2) has not been met, and the 
Veteran's claim fails on this basis alone. 

The Veteran is service connected for a number of other 
disabilities, chief among them lung cancer, for which a 100 
percent disability rating is in effect.  The Veteran does not 
contend, and the evidence of record does not demonstrate, 
that any service-connected disability is related to the 
Veteran's diabetes mellitus.

In conclusion, for the reasons and bases expressed above the 
Board finds that the Veteran's claim of entitlement to 
service connection for diabetes mellitus as secondary to 
pancreatic cancer must be denied as a matter of law, in the 
absence of service-connected pancreatic cancer.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994) [where the law and not the 
evidence is dispositive, the claim must be denied because of 
a lack of entitlement under the law].  

In conclusion, for the reasons and bases expressed above, the 
benefit sought on appeal is denied. 


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


